PER CURIAM:
Dorarena Boyd seeks to appeal the district court’s order dismissing her civil action without prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain inter*171locutory and collateral orders, 28-U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the deficiencies identified by the district court may be remedied by the filing of an amended complaint, we conclude that the order Boyd seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir.2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal -contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.